 In the Matter of HUNTER PACKING COMPANYandINDUSTRIALBUTCHERS' AND LABORERS' UNION, LOCAL No. 305Case No. R-181.-Decided July 23, 1937Meat Packing Industry-Election Ordered:controversyconcerning represen-tation of employees:rival organizations ; substantial doubt as tomajoritystatus-Unit Appropriate for Collective Bargaining:eligibilityfor membershipin both rivalorganizations;production employees on hourly rate basis-Certificationof Representatives.Mr. David C. Shawfor the Board.Mr. Henry Driemeyer,of East St. Louis, Ill., for the Company.Mr. William Stix,of St. Louis, Mo., for Industrial Butchers' andLaborers' Union, Local No. 305.Mr. E. W. Jimerson,of East St. Louis, Ill., for Amalgamated MeatCutters and Butcher Workmen of N. A.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONSTATEMENT OF CASEOn April 22, 1937, Industrial Butchers' and Laborers' Union,Local No. 305, herein called the Industrial Union, filed with the Re-gional Director for the Fourteenth Region (St. Louis, Missouri),a petition alleging that a question affecting commerce had arisenconcerning the representation of the production and maintenanceemployees of the Hunter Packing Company, East St. Louis, Illinois,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On May26, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 3 of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered the Regional Director to conduct an investigation and providefor an appropriate hearing.On June 1, 1937, the Regional Directorissued a notice of hearing to be held at St. Louis, Missouri, on June14, 1937.Pursuant to the notice, duly served, a hearing was held in St.Louis,Missouri, on June 14 and continued on June 15, 1937, beforeE. G. Smith, the Trial Examiner duly designated by the Board.Atthe hearing the Board, the Company, and the Industrial Union were103 104NATIONALLABOR RELATIONS BOARDrepresented by counsel, and the Amalgamated Meat Cutters andButcher Workmen of North America, having been served with no-tice and herein called the Amalgamated, by its vice president.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issue was afforded to all parties.Objections to the introduction of evidence were made during thecourse of the hearing by counsel for the parties.The Board hasreviewed the rulings of the Trial Examiner on motions and objec-tions and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHunter Packing Company, a domestic corporation, is engaged inthemeat packing business in East St. Louis, Illinois.The plant,covering seven and one-half acres, consists of ten buildings and issituated on a siding of the Pennsylvania Railroad.The Companyemploys between 750 and 800 employees, of which approximately 30are truck drivers, 581 are hourly workers engaged in the productionofmeat products, and the remainder are supervisory employees,office employees, other salaried employees, and salesmen.The meat packing industry ranks first among all manufacturing in-dustries of the United States in the value of its products, and 13thin the number of wage' earners employed.' In size and volume ofbusiness, the Company is approximately the 21st largest of all themeat packers in the country. Its gross volume of business totaled$13,500,000 in 1936, when it handled 100,000 cattle, 100,000 calves,300,000 hogs, and 60,000 lambs.Seventy-five per cent of the live stock used by the Company is pur-chased in Illinois, the greater percentage of cattle and calves, and50 per cent of the hogs and lambs being secured from the NationalStock Yards in East St. Louis. The National Stock Yards in turnsecure most of their live stock from the States of Missouri, Arkansas,Mississippi,Kentucky, Oklahoma, and Texas. Live stock not pur-chased from the National Stock Yards is secured through contractbuyers and shipped to the Company on trucks and over the MissouriPacific and Wabash Railroads from various western and southwest-ern States.The operations of the Company's plant are closely coordinated,the processes of manufacture consisting of progressive steps in theproduction of the meat products.Live stock is slaughtered, skinned,dressed, cooled, and quartered in successive operations in different1Board's Exhibit No. 5. DECISIONS AND ORDERS105parts of the plant.The Company also manufactures sausages andbacon, and recovers grease, tankage, and tallow as by-products of itsproduction.Testimony indicates that the Company considers theplant as a single productive unit, consisting of dependent operationsor processes, rather than as a series of independent departments.Since the Company's meat products are shipped outside of Illinois,they are subject to federal inspection.Eighteen per cent of its en-tire output is transported to St. Louis, Missouri, in 28 company-owned trucks.The remaining 72 per cent of its products sold out-side Illinois are shipped to New York,, Pennsylvania, Massachusetts,Maryland, and the District of Columbia.II.THE ORGANIZATIONSINVOLVEDA. TheIndustrial UnionThe Industrial Butchers' and Laborers' Union, Local No. 305, is alabor organization, membership in which is limited to the hourlyemployees of the Company, exclusive of office employees, supervisoryemployees, and truck drivers.2On April 7, 1937, it received a charterfrom the International Union of Mine, Mill and Smelter Workers,an affiliate of the Committee for Industrial Organization, pendingthe establishment by that Committee of an international organizationfor the meat packing industry.B. The AmalgamatedAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 530, is a labor organization affiliated with theAmerican Federation of Labor.As in the case of the IndustrialUnion, membership in this local of the Amalgamated is limited tohourly employees of the Company, exclusive of office employees,supervisory employees, and truck drivers.III.THE APPROPRIATE UNITAs indicated above, the Company employs between 750' and 800employees.Of this number, approximately 581 are hourly produc-tion employees, exclusive of truck drivers, supervisory employees,office employees, and other salaried employees.As stated, both theIndustrial Union and the Amalgamated limit their membership tothese employees.Both stipulated, and we find that, in order toinsure to the Company's employees the full benefit of their right toself-organization and collective bargaining, and otherwise to effec-tuate the, policies of the Act, the production employees, exclusive of2Neither the Industrial Union nor the Amalgamated claims jurisdiction over the truckdriverswho are members of the International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers,and who are not involved in the issue presented by this proceeding. 106NATIONAL LABOR RELATIONS BOARDtruck drivers, supervisory employees, office employees, and othersalaried employees, constitute a unit appropriate for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.'IV.QUESTION CONCERNING REPRESENTATIONBoth the Industrial Union and the Amalgamated claim the rightto represent the employees in the appropriate unit designated above.In April 1937, Angelo Verdu, an organizer, for the Industrial Union,requested Frank A. Hunter, president of the Company, to negotiatewith the Industrial Union as the exclusive representative of suchemployees.During the same month, Walter C. Gamlin, an organizerfor the Amalgamated, also requested Hunter to negotiate with hisunion.Both organizers submitted application cards to the Company,which, upon comparison with its pay roll list, indicated that manyemployees had applied for membership and many had become mem-bers of both unions.The Industrial Union thereupon appealed tothis Board, prior to considering action by way of a strike.It was stipulated by the unions at the hearing that the IndustrialUnion had 377 membership applications, and the Amalgamated 352membership applications from the Company's production employees.It was further stipulated that 169 employees had filed applicationswith both unions.We find that a question has arisen concerning the representationof the hourly production employees of the Company, exclusive ofoffice employees, supervisory employees, and truck drivers.Thisquestion can best be resolved by the holding of an election by secretballot to determine which of these unions the employees involveddesire to represent them.V.THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONDUCT OF ELECTIONThe testimony indicates that the unions are in disagreement overtheir designation on the ballots.We believe that the election willmost fairly proceed, and give the employees a clear choice without8 The Company did not raise objection to this stipulation when it was introduced in therecord. DECISIONS AND ORDERS107confusion, by the following designations : The Industrial Union shallappear on the ballot as "Industrial 'Butchers' and Laborers' Union,Local No. 305, International Union of Mine, Mill, and Smelter Work-ers, affiliated with the C. I. 0." The Amalgamated shall appear as"Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Local No. 530, affiliated with the A. F. of L."CoxcLusIONs OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.All hourly production employees employed by the Hunter Pack-ing Company, except supervisory employees, truck drivers, officeemployees, and other salaried employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the employees in the aforesaid unit, within the meaningof Section 9 (c) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with theHunter Packing Company, an election by secret ballot shall be con-ducted within 15 days from the date of this Direction, under thedirection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9 of said Rules andRegulations, among all the hourly production employees of theHunter Packing Company on its pay roll during the work week ofApril 22, 1937, except truck drivers, supervisory employees, officeemployees, and other salaried employees, and those who since havequit or have been discharged for cause, to determine whether theydesire to be represented by Industrial Butchers' and Laborers' Union,Local No. 305, International Union of Mine, Mill, and Smelter Work-ers, affiliated with the C. I. 0., or by Amalgamated Meat Cutters andButcher Workmen of North America, Local No. 530, affiliated withthe A. F. of L., for the purposes of collective bargaining. 108NATIONAL LABOR RELATIONS BOARD[SAME TITLE]CERTIFICATION OF REPRESENTATIVESAugust 17, 1937On April 22, 1937, Industrial Butchers'and Laborers'Union,Local No. 305,herein called the Industrial Union, filed with theRegional Director for the Fourteenth Region(St.Louis,Missouri),a petitibn alleging that a question affecting commerce had arisenconcerning the representation of the production and maintenanceemployees of the Hunter Packing Company,East St. Louis, Illi-nois, herein called the Company,and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat.449, herein called the Act.On May 26, 1937,the National Labor Relations Board, herein calledthe Board,acting pursuant to Article III, Section 3 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered the Regional Director to conduct an investigation and pro-vide for an appropriate hearing.On June 1, 1937,the RegionalDirector issued a notice of hearing to be held at St. Louis, Missouri,on June 14, 1937.Pursuant to the notice,duly served,a hearing was held in St.Louis,Missouri,on June 14 and continued on June 15, 1937,beforeE. G. Smith, the Trial Examiner duly designated by the Board. Atthe hearing the Board,the Company,and the Industrial Union wererepresented by counsel,and the Amalgamated Meat Cutters andButcherWorkmen of North America, having been served with no-tice and herein called the Amalgamated,by its vice president.Allparties participated in the hearing.On July 23, 1937,the Board issued a decision in which it foundthat a question affecting commerce had arisen concerning the repre-sentation of all the hourly production employees of the HunterPacking Company,except supervisory employees,truck'drivers,office employees,and other salaried employees,and that such em-ployees constituted a unit appropriate for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employmentand other conditions of employment.In its decision the Boarddirected that an election be held among such employees to determinewhether they desired to be represented by the Industrial Union or theAmalgamated.Pursuant to the Board's Decision,an election by secret ballot wasconducted on August 2, 1937, by the Regional Director for the Four-teenth Region among the employees of the Company constituting the DECISIONS AND ORDERS109bargaining unit found appropriate by the Board.On August 4,1937, the Regional Director issued and duly served upon the partiesto the proceeding her Intermediate Report on the ballot.No excep-tions to the Intermediate Report have been filed by any of theparties.As to the results of the secret ballot the Regional Director reported :Total number eligible_______________________________________ 581Total ballots cast------------------------------------------- 543Total number of blank ballots______________________________0Total number of void ballots_______________________________2Total number of challenged ballots__________________________8Total number of ballots cast for Industrial Union_____________ 243Total number of ballots cast for Amalgamated________________ 290Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 530, having been selected, by a majority' of thehourly production employees of the Hunter Packing Company,except supervisory employees, truck drivers, office employees, andother salaried employees, as their representative for the purposes ofcollective bargaining, is, by virtue of Section 9 (a) of the Act, theexclusive representative for the purposes of collective bargainingof all of such employees, and we will so certify it.Now, THEREFORE, by virtue of and pursuant to the power vestedin the National Labor Relations Board by Section 9 (c) of theNational Labor Relations Act, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1.as amended,IT IS HEREBY CERTIFIED that Amalgamated Meat Cutters andButcherWorkmen of North America, Local No. 530, has beenselected by a majority of all the hourly production employees of theHunter Packing Company, except supervisory employees, truckdrivers, office employees, and other salaried employees, as their rep-resentative for the purposes of collective bargaining, and that pur-suant to Section 9 (a) of the National Labor Relations Act, Amal-gamated Meat Cutters and Butcher Workmen of North America,Local No. 530, is the exclusive representative of all of such employeesof the Hunter Packing Company for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment andother conditions of employment.